NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 19, 2019*
                              Decided December 20, 2019

                                         Before

                         JOEL M. FLAUM, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 19-2125

RICKY KAMDEM-OUAFFO,                              Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

      v.                                          No. 19-CV-607-JPS

TAPFIN NORTH AMERICA SHARED                       J. P. Stadtmueller,
SERVICES, et al.,                                 Judge.
     Defendants-Appellees.

                                       ORDER

       Believing that Campbell Soup Company wrongly fired him, Ricky Kamdem-
Ouaffo responded with four suits—three in the District of New Jersey, and one in the
Eastern District of Wisconsin. In the order that led to this appeal, the Wisconsin court
struck Kamdem-Ouaffo’s complaint for violating Federal Rule of Civil Procedure 8 and
for duplicating his earlier-filed New Jersey actions. Kamdem-Ouaffo refused to accept
the court’s invitation to amend his complaint to cure its deficiencies, so the court

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2125                                                                         Page 2

dismissed his case for failure to prosecute. That exercise of discretion was reasonable, so
we affirm.

       After filing three suits against Campbell and other defendants in New Jersey,
Kamdem-Ouaffo filed a nearly 300-page complaint in Wisconsin. The only meaningful
difference between this complaint and his third in New Jersey was the addition of yet
another a defendant, Tapfin North American Shared Services Team. The district court
struck the complaint because it violated the “short and plain statement” requirement of
Federal Rule of Civil Procedure 8(a)(2), and because it duplicated his New Jersey suits.
The court invited Kamdem-Ouaffo to amend his complaint to state his unique claims
against Tapfin and warned him that if he refused to do so, it could dismiss his case.

       Kamdem-Ouaffo refused to amend his complaint, and the court dismissed the
suit. He filed “Objections” to the court’s order striking his complaint, insisting that he
“will not be filing an amended complaint.” He also warned that if the court “should
maintain that the Complaint is stricken,” he would “consider that the Action is
Dismissed with prejudice and proceed by filing a Notice of Appeal.” That led the court
to order that the “Plaintiff will get his wish.” The court dismissed the case “without
prejudice” for failure to prosecute. See E.D. WIS. CIV. R. 41(c).

       Before addressing the merits of Kamdem-Ouaffo’s appeal, we pause to assess our
jurisdiction over it. To be appealable, an order dismissing a case “without prejudice”
must “effectively end[] the litigation.” See Mapes v. Indiana, 932 F.3d 968, 971 (7th Cir.
2019). Because Kamdem-Ouaffo refused to amend his complaint (to cure the defects that
the district court identified) and wants to stand on his original complaint, the litigation
had nowhere left to go in the district court. The dismissal “represented the district
court’s last word on the case as a whole,” Gleason v. Jansen, 888 F.3d 847, 852 (7th Cir.
2018), so the dismissal is appealable. See id; See Mapes, 932 F.3d at 971.

        On appeal, Kamdem-Ouaffo argues that his complaint did not duplicate his New
Jersey action because, he asserts, the defendants there opposed that court’s jurisdiction
over them, forcing him to file suit in Wisconsin. The argument has two fatal problems.
First, Kamdem-Ouaffo does not address the district court’s primary basis for striking
his nearly 300-page complaint: its length violated the plain-statement rule. See FED. R.
CIV. P. 8(a)(2). Such length makes the complaint unintelligible “by scattering and
concealing […] the few allegations that matter.” U.S. ex rel. Garst v. Lockheed-Martin
Corp., 328 F.3d 374, 378 (7th Cir. 2003). We have affirmed Rule 8 dismissals of overlong
complaints before—even those much shorter than the complaint here. See, e.g., id.
No. 19-2125                                                                             Page 3

(dismissing 155-page complaint under Rule 8). Second, Kamdem-Ouaffo’s argument
that his complaint is not duplicative is wrong. Although he asserts that the defendants
objected to jurisdiction in New Jersey, he does not contend that he or the court agrees
with them. Without that court declining jurisdiction over the defendants, or Kamdem-
Ouaffo voluntarily dismissing that suit, he cannot justify duplicating it here.

         Because Kamdem-Ouaffo unreasonably refused to amend his complaint, the
court did not abuse its discretion by dismissing the suit for failure to prosecute—
especially because the court warned him in advance that failure to amend would result
in dismissal. “Whenever it appears to the Court that the plaintiff is not diligently
prosecuting the action[…], the Court may enter an order of dismissal with or without
prejudice.” E.D. WIS. CIV. R. 41(c); see also FED. R. CIV. P. 41(b). We have routinely
affirmed district court rulings dismissing complaints for unreasonable failures to
prosecute. See, e.g., Salata v. Weyerhaeuser Co., 757 F.3d 695, 700 (7th Cir. 2014); Moffitt v.
Illinois State Bd. of Educ., 236 F.3d 868, 876 (7th Cir. 2001). That is what occurred here.

       We have considered Kamdem-Ouaffo’s other arguments, but they do not require
further discussion.

                                                                                   AFFIRMED